Appellees sued appellant, seeking possession of a lot of land and improvements thereon in the city of San Antonio. Appellant filed a plea in abatement and the general plea of not guilty. The case was tried before the court without a jury, and the court, after hearing the evidence, rendered judgment for appellee, that she recover the land, together with all improvements thereon and all costs of suit. Appellant has filed no assignments of error, and no brief has been filed by him. No error having been assigned, and there being no error apparent upon the record, the judgment of the court below is affirmed.